Title: To Benjamin Franklin from Chaumont, [after 16 September 1780]
From: Chaumont
To: Franklin, Benjamin


[after September 16, 1780]
Extrait d’unne Lettre de Bordeaux ecritte a M de Chaumontpar Mrs. S. Jauge et fils en datte du 16. 7bre. 1780.

M. Bromfield [Bondfield] n’a pas de Canons de 12 lb il n’a que 28 Canons de 18 lb et 28 Canons de 24 lb. de Bale qu’il est prest a delivrer Sur un ordre de M. franklin.
M. de Chaumont prie M. franklin de luy envoyer L’ordre pour que Ces Canons Soyent Remis a Mrs. Jauge pere et fils. Les Canons de 24 lb. de Balle Seront Remis en amerique aux Commissionaires du Congrès, et Les Canons De 18 lb. Seront pris en Remplacement de Ceux que J’ay fait delivrer a L’orient. M. franklin en devera encore de 12 lb. de Bale mais il n’y en a pas a Bordeaux.


40
en
Tous


28
de
18


12
de
12


 
Notation: Extrait d’une Lettre de Bordeaux à M De Chaumont. par Jauge
